 1

 2                               UNITED STATES DISTRICT COURT
 3                              EASTERN DISTRICT OF CALIFORNIA
 4

 5   YELLOWCAKE, INC.,                                    CASE NO. 1:20-CV-0787 AWI BAM
 6                          Plaintiff
                                                          ORDER TO FILE LETTER OF
 7                   v.                                   INQUIRY
 8   MORENA MUSIC, INC., and EDUARDO
     LEON dba Long Play Music, and DOES 1-
 9   50 inclusive,
10                          Defendants
11   _____________________________________
12   MORENA MUSIC, INC,
13                          Count-Plaintiff
14                   v.
15   YELLOWCAKE, INC., COLONIZE
     MEDIA, INC., and JOSE DAVID
16   HERNANDEZ,
17                          Counter-Defendants
18

19          This is a copyright dispute involving three copyrighted musical albums by the artist Los
20 Originales De San Juan.

21          On May 5, 2021, the Court issued an order that informed the parties that it was necessary
22 to send an inquiry letter to the Register of Copyrights, per Unicolors, Inc. v. H&M Hennes &

23 Mauritz, L.P., 959 F.3d 1194, 1197 (9th Cir. 2020). See Doc. No. 43. As part of the May 5, 2021

24 order, the Court explained that it would send a draft letter to the parties’ respective counsel. See

25 id. The order directed counsel to inform the Court and all other recipients within 5 days of receipt

26 whether any corrections or changes to the draft letter were desired. See id. The Court also

27 explained that the failure of a counsel to respond within five days would be construed as a

28 representation that the draft letter was acceptable “as is.” Id.
 1          Within five days of sending the draft letter, the respective counsel for Yellowcake, Inc. and
 2 Morena Music, Inc. responded and informed the Court that the draft letter was acceptable without

 3 change. Counsel for Mr. Jose Hernandez and Colonize Media, Inc. did not respond. Therefore,

 4 per the instructions of the May 5 order, all counsel have expressly or constructively agreed that the

 5 draft letter is acceptable as is and without any changes.

 6          In light of the agreement of all parties that the draft letter is acceptable, the letter was sent
 7 to the Register of Copyrights on May 18, 2021. For purposes of ensuring an accurate record, the

 8 Court will order the Clerk to file a copy of the letter that was sent to the Register of Copyrights on

 9 the docket. The Court will file the Register’s response on the docket once the response is received

10 and reviewed by the Court.

11

12                                                  ORDER
13          Accordingly, IT IS HEREBY ORDERED that the Clerk shall file as a separate document
14 the May 18, 2021 letter sent to the Register of Copyrights on the docket and entitle the docket

15 entry as: “Inquiry Letter to the United States Register of Copyrights, per Unicolors, Inc. v. H&M

16 Hennes & Mauritz, L.P., 959 F.3d 1194 (9th Cir. 2020).”

17
     IT IS SO ORDERED.
18

19 Dated:    May 19, 2021
                                                   SENIOR DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

                                                        2
